Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0006212
                                                         08-JAN-2014
                                                         01:49 PM




                           SCPW-13-0006212

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    MONTY V. RIDEOUT, Petitioner,

                                 vs.

                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
               (CAAP-13-0001700; S.P.P. No. 13-1-001K)

         ORDER DENYING “AMENDMENT TO SUPPLEMENT WRIT OF
            CERTIORARI; MOTION FOR ASSIGNED COUNSEL”
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of petitioner Monty V. Rideout’s “Amendment

to Supplement Writ of Certiorari; Motion for Assigned Counsel”,

which was filed on December 23, 2013, and which we review as a

petition for a writ of mandamus, the supporting documents, and

the record, it appears that petitioner is not entitled to a writ

of mandamus.   Petitioner does not have a clear and indisputable

right to the appointment of counsel for an appeal in a post-

conviction proceeding and fails to demonstrate that he is

eligible for appointed counsel or that the appeal warrants the
discretionary appointment of counsel.   Petitioner, moreover, has

alternative means to seek release on bail.   See Kema v. Gaddis,

91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; where a court has

discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the court has

acted erroneously, unless the court has exceeded its

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which it has a legal duty to

act).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

           DATED: Honolulu, Hawai#i, January 8, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2